Citation Nr: 0007107	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  97-15 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from February 1965 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.


REMAND

A veteran's assertion of an increase in severity of a service 
connected disorder constitutes a well-grounded claim 
requiring that VA fulfill the statutorily required duty to 
assist found in 38 U.S.C.A. § 5107 (West 1991) because it is 
a new claim and not a reopened claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, the Board 
finds the veteran's claim for entitlement to an increased 
rating for lumbosacral strain, currently evaluated as 20 
percent disabling, well grounded.

As a result, given that the veteran has proffered in a 
statement submitted in January 2000 that there are relevant 
VA medical records that show recent treatment for his 
service-connected disorder, the statutory duty to assist 
mandates that the RO should attempt to obtain these medical 
records before a decision is made on appeal.  Graves v. 
Brown, 6 Vet. App. 166, 171 (1994); see Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-3 (1992).

Further development is also in order in light of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this regard, the veteran 
contends that he experiences increasingly severe low back 
pain, and that this pain so interferes with employment that 
he has been placed on a permanent disability not to lift or 
carry more than ten pounds.  While it is ambiguous as to who 
assigned this restriction, nevertheless, these records are 
relevant to his claim for an increased rating.  

In light of the above, the Board finds the August 1999 VA 
examination inadequate for rating purposes.  Although the 
examiner noted that the lumbosacral strain had increased in 
severity, he did not adequately address matters of weakened 
movement, excess fatigability, incoordination, and loss of 
function due to pain on use or during flare-ups, as required 
under 38 C.F.R. §§ 4.40 and 4.45 (1999).  Moreover, the 
examiner did not address the veteran's purported inability to 
lift and carry more than ten pounds.  The United States Court 
of Appeals for Veterans Claims (Court) has held that an 
examination that fails to consider and address the provisions 
of these regulations is inadequate for rating purposes.  

There also seems to be an unresolved dispute with respect to 
whether the veteran's low back pain is caused by his service-
connected lumbosacral strain or by pathology associated with 
a currently nonservice connected L1-L2 compression fracture 
with wedging, disc bulging and degenerative arthritis.  
Accordingly, in order to identify what pathology should be 
compensated further development is in order.  See Webster v. 
Derwinski, 1 Vet. App. 155, 159 (1991) (An examiner must 
differentiate the symptomatology caused by a service 
connected disorder from that caused by a non-service 
connected disorder.)  In this regard, it must be noted that 
when it is not possible to separate the effects of the 
service-connected condition versus a nonservice-connected 
condition, 38 C.F.R. § 3.102 (1999) requires that reasonable 
doubt be resolved in the claimant's favor, thus attributing 
such signs and symptoms to the service-connected disability.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on his cooperation 
with respect to the proper development of his claim.  Under 
VA regulations, it is incumbent that he submit to a VA 
examination if he is applying for VA compensation benefits.  
Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and private health care providers 
who have treated him since August 1999 
for any low back disorder, to include the 
name and address of the examiner who 
imposed a 10 pound lifting restriction.  
Thereafter, with any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified 
which have not been previously secured, 
to specifically include VA treatment 
records from January 2000. 

2.  The RO should arrange for the veteran 
to be scheduled for an examination by an 
orthopedist to determine the nature and 
severity of his lumbosacral strain.  All 
necessary tests and studies must be 
conducted.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examination report must be typed.

In accordance with DeLuca, all indicated 
tests and studies should be conducted, 
including x-ray and range of motion 
studies. Range of motion should be 
recorded in numbers of degrees, and the 
normal ranges of motion should be 
provided.  Any portion of the arcs of 
motion that is painful should be so 
designated.

The examiner should elicit from the 
veteran his account of how his 
lumbosacral strain affects his daily 
activities and employability.  The report 
of the examination should include a 
detailed account of all manifestations of 
the lumbosacral strain found to be 
present, and the effects of the 
disability on the veteran's ordinary 
activity.  The examiner should take into 
account all functional impairments, 
including pain on use, incoordination, 
weakness, fatigability, and abnormal 
movements, etc.  The examiner must 
comment on the extent to which the 
lumbosacral strain results in symptoms of 
muscle pain, activity limited by fatigue, 
or an inability to move the joint through 
a portion of its range; and an opinion 
should provided as to the degree to which 
this interferes with activities of daily 
living.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated.

The examiner must further include an 
opinion as to whether it is at least as 
likely as not that the veteran's service 
connected lumbosacral strain is related 
to the currently nonservice connected L1-
L2 fracture residuals with wedging, 
degenerative arthritis and disc bulging.  
If the strain is unrelated to the latter 
disorder the examiner must differentiate 
the symptoms caused by each disability.  
If it is not possible to separate the 
effects of the service-connected disorder 
versus any nonservice-connected disorder, 
the examiner must note this fact in the 
report.  A complete rationale must be 
provided with any opinion presented.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased rating for lumbosacral strain.  
If the veteran's claim is not granted, 
then he and his representative should be 
issued a supplemental statement of the 
case, informing them of its consideration 
of all appropriate laws and regulations, 
and the Court's decisions in DeLuca and 
Mittleider.  They should then be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


